REINHARDT, Circuit Judge,
dissenting.
I disagree that Toth failed to raise a genuine issue of material fact regarding whether the County’s proffered reasons for deciding not to hire her were pretextual. Before the EEOC, the County gave two reasons for not rehiring Toth: her poor interview performance and the negative attitude she allegedly exhibited during her prior employment as a VWA. Toth offered evidence that, unlike Mabery, all three Bureau heads who attended her interview perceived the interview positively.2 Although Mabery is entitled to her subjective perception of the interview, the evidence Toth produced raises an issue as to the sincerity and credibility of Mabery’s assertion that she believed Toth’s interview performance to be “real poor” and “unprofessional.”
Toth also offered evidence of the consistently high performance reviews she received during her tenure as a VWA, which complimented her, among other things, on her “professional image.” Even if Mabery did not review Toth’s performance evaluations, the evaluations raise a genuine issue of fact as to the credibility of the assertions, none of which was contemporaneously documented, that Toth had previously exhibited a negative attitude.
Accordingly, I would hold that Toth has produced sufficient evidence to raise a genuine issue of material fact as to whether the County’s proffered reasons for deciding not to hire her were pretextual. Dominguez-Curry v. Nev. Transp. Dep’t, 424 F.3d 1027, 1037 (9th Cir.2005).
I also disagree that the direct evidence that Toth introduced regarding Mabery’s comment at the time she decided not to hire her was insufficient both to establish a prima facie case and to rebut the County’s proffered reasons under the McDonnell Douglas framework. For these reasons, I dissent.

. Anderson thought that Toth “answered all questions appropriately” and characterized her demeanor as "pleasant.” Conchos thought that Toth "interviewed well” — she offered appropriate responses and was “genuine” and "sincere.” Bieghler likewise thought that Toth "did fine” and “answered the questions correctly.”